IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                            NO. AP-76,878


                     EX PARTE GREGORY WAYNE WILSON, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 57,774-E IN THE 108TH DISTRICT COURT
                              FROM POTTER COUNTY


         Per curiam.

                                             OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to ten years’ imprisonment. The Seventh Court of Appeals

affirmed his conviction. Wilson v. State, No. 07-10-0347-CR (Tex. App.–Amarillo October 25,

2011).

         Applicant contends, inter alia, that his appellate counsel failed to timely notify Applicant that

his conviction had been affirmed. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find

that Applicant did not receive timely notice that his conviction had been affirmed and that he had
                                                                                                       2

a right to file a pro se petition for discretionary review.

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-10-0347-

CR that affirmed his conviction in Cause No. 57,774-E from the 108th District Court of Potter

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues. Applicant’s remaining claims are dismissed. Ex

Parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).



Delivered: September 12, 2012
Do not publish